DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over CN 108677059 A, of which a complete copy of the Chinese document with a machine translation was provided with the Office Action mailed November 1, 2021, and further in view of Bryson (US 3,713,479), cited in the Information Disclosure Statement dated May 10, 2021.
Regarding independent claim 1 and claim 3, CN ‘059 discloses a method for producing a Cu-Ni-Sn alloy by a semi-continuous casting process (abstract; summary of 
pouring a molten Cu-Ni-Sn alloy from one end of an open mold (step (2) on page 2 under summary of the invention); and
drawing out a solidified Cu-Ni-Sn alloy ingot by a cold drawing process (step (5) on page 2 under summary of the invention).
CN ‘059 fails to teach spraying a liquid mist as the ingot is being drawn out.
However, Bryson discloses a method of direct chill casting of ingots (abstract; column 7, line 3 through column 10, line 48; column 13, line 33 through column 14, line 58; and Figures 1 and 2), wherein a coolant water spraying system located adjacent a direct chill casting mold (10) is configured for spraying water onto the ingot (12), in order to improve cooling efficiency and control complete solidification of the ingot (abstract; and column 7, lines 6-11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicant’s invention was made to include the coolant water spraying system, as taught by Bryson, into the method of semi-continuous casting, as disclosed by CN ‘059, in order to improve cooling efficiency and control complete solidification of the ingot (Bryson; abstract).
CN ‘059 discloses that the Cu-Ni-Sn alloy includes from 14% to 16% Ni, up to 7% Sn, and balance Cu (abstract).  With regard to the ranges of Ni and Sn in the Cu-Ni-Sn alloy, these ranges would be anticipated and/or obvious since these ranges would be readily contemplated by one of ordinary skill in the art.  In this instance, one of ordinary skill in the art would have recognized the obviousness of the ranges of Ni and Sn in prima facie case of obviousness exists.”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (1980).
Regarding claim 4, CN ‘059 fails to teach cooling of the ingot to 50°C lower within 2 hours after completion of the casting (method).  However, it would have been obvious to one of ordinary skill in the art to apply an optimal cooling rate on the ingot, in order to control premature solidification, including optimization of cooling efficiency while controlling complete solidification of the ingot (CN ‘059; abstract).  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (1980).
Regarding claim 5, the combined teachings of CN ‘059 and Bryson disclose and/or suggest that the ingot passes through a cooler disposed below the mold, including the ingot (12) of Bryson solidifies in the direct chill casting mold (10) via direct application of cooling water (see Figure 1).

However, Bryson discloses a cooler having a main cylindrical body with liquid water (see Figure 1) and can be introduced with air ejection (see Figure 2), in order to control solidification of the ingot (abstract; column 13, line 33 through column 14, line 58; and Figures 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the cooler having supplies of both liquid water and air, as taught by Bryson, into the method of semi-continuous casting, as disclosed CN ‘059, in order to improve cooling efficiency and control complete solidification of the ingot (Bryson; abstract; and column 13, line 33 through column 14, line 58).
Regarding claim 8, the combined teachings of CN ‘059 and Bryson disclose and/or suggest the features of independent claim 1, but does not explicitly teach the claimed range of lowering speed of a receiving table.
However, Bryson discloses a receiving table, or platform (18), to support and receive the ingot (12) at a controlled lowering rate (column 7, lines 41-49; and Figure 1).  Although the combined teachings of CN ‘059 and Bryson fail to explicitly teach a lowering speed of the receiving table of 25 to 40 mm/min, when taken in view of the teachings of Bryson, it would have been obvious to one of ordinary skill in the art to have a casting/lowering speed that can be controlled to correlate with the mass/volume flow of the molten metal to be cast in the casting process, in order to obtain uniformity in the ingot volume as the receiving table is lowered (Bryson; abstract; column 7, lines 41-49; and Figure 1).  Moreover, it would have been obvious to one of ordinary skill in the In re Boesch, 205 USPQ 215 (1980).

Response to Arguments
The examiner acknowledges the applicant’s amendment received by the USPTO on January 31, 2022.  The amendment overcomes the prior 35 USC 112(b) rejections.  The applicant has cancelled claim 2, as well as non-elected claims 10 and 11.  Claims 1 and 3-9 are currently under consideration in the application.

Applicants' arguments filed January 31, 2022 have been fully considered but they are not persuasive.
With regard to the applicant’s remarks/arguments on pages 4 and 5 of the amendment, the applicant first argued (in the paragraph bridging pages 4 and 5 of the REMARKS/ARGUMENTS section) that the additional elements recited in CN ‘059 do not correspond to “inevitable impurities”.  The examiner respectfully disagrees, since not only do metal alloys include “inevitable impurities” (“trace” amounts), but also the presence of any “intentionally provided” additional elements in CN ‘059 are not precluded due to the use of open-ended “comprising” language in the applicant’s claims.  In addition, the applicant argued (in the 1st full paragraph on page 5 of the REMARKS/ARGUMENTS section) that Bryson is directed to direct chill casting of aluminum ingots (rather than copper-based alloy ingots), and therefore the combination 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        February 15, 2022